688 N.W.2d 79 (2004)
PEOPLE
v.
MIMS.
125866.
Supreme Court of Michigan.
October 21, 2004.
SC: 125866. COA: 244065.
On order of the Court, the application for leave to appeal the February 10, 2004 judgment of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting Attorney to answer the defendant's application for leave to appeal within 28 days after the date of this order. The answer should address whether defendant had a reasonable expectation of privacy at the Strasburg address, see Minnesota v. Carter, 525 U.S. 83, 119 S. Ct. 469, 142 L. Ed. 2d 373 (1998), and if so, whether there is sufficient record evidence for a finding that the police officers had a reasonable belief that Sonja Parker had authority to and did consent to the search. See Illinois v. Rodriguez, 497 U.S. 177, 110 S. Ct. 2793, 111 L. Ed. 2d 148 (1990).
The application for leave to appeal remains pending.